Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive device configured to…”, “an information acquisition device configured to…”, and “a braking device capable of…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification in paragraphs [0030]-[0032] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “difficult to be satisfied…” in claim 1 is a relative term which renders the claim indefinite. The term “difficult” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is interpreting the limitation to mean that it will be more difficult to be satisfied by continuing antiskid control or not releasing the brakes as quickly. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boecker (U.S. Patent No. 10589738).
Regarding claim 1:
Boecker teaches:
A vehicle control system comprising: a drive device configured to generate driving force for driving part or all of a plurality of wheels; ("The drive system data 1066 may be communicated to a drive system 1070, and the drive system 1070 may be configured to communicate the drive system data 1066 to a propulsion system 1072, a steering system 1074, a regenerative braking system 1076, and a signal system 1078 (e.g., turn signals, brake signals, headlights, and/or running lights). For example, the drive system data 1066 may include propulsion data (e.g., a voltage, current, or power signal for electric motors, and/or a throttle signal for internal combustion engines) for the propulsion system 1072, steering angle data for the steering system 1074 (e.g., a commanded steering angle and a current steering angel from a steering angle sensor) and regenerative braking data for the regenerative braking system 1076 (e.g., as opposed to the electronic braking system, 100)." [Column 19 lines 6-20])
a braking device capable of applying a braking force to each of the plurality of wheels; ("and a pressure accumulator to modulate hydraulic line pressure to individual brake lines going to hydraulic brake calipers located at the four corners of the vehicle." [Column 2 lines 29-32])
an information acquisition device configured to acquire vehicle surrounding information that is information on a situation around a vehicle; ("The sensor array 134 may also include one or more environmental sensors 1012…" [Column 17 lines 11-12])
and a controller configured to execute driving support control to execute driving support control to compute a target acceleration based on the vehicle surrounding information and change an acceleration of the vehicle by using at least one of the drive device and the braking device such that an actual control acceleration of the vehicle coincides with the target acceleration, ("Indeed, as mentioned above, the planner system 1044 can include full 6DOF vehicle models, with associated derivatives (e.g., velocity and acceleration) to provide expected pose and/or orientation of the vehicle 108 based on the current steering angle, speed, traction conditions, and other factors. The EMU 116, in turn, can compare the measured data from the localizer system 1016 to the expected vehicle dynamics from the planner system 1044 to determine whether the vehicle 108 is on the expected trajectory or not. If not, the system 1000 can implement separate ABS and ESC functions, as necessary to return to the expected directory. Thus, the EMU 116 can employ ABS (controlled by the CECUs 114), differential braking, differential power, and/or steering inputs to recover the vehicle 108." [Column 18 line 56- Column 19 line 2]; here it shows that data collected from a localizer system 1016 that represents actual vehicle dynamics such as acceleration is compared to target vehicle dynamics calculated by a planner system 1044 and power, braking, and steering, can be controlled to change the current acceleration to the expected acceleration.)
and skid control to, when at least one specific wheel of the plurality of wheels locks up in a situation in which the braking force is being applied to the plurality of wheels by the braking device, ("a slip ratio of 1 indicates the wheel is completely locked (i.e., ωR.sub.T=0). A zero slip ratio (wheel speed=vehicle speed) indicates that the wheel is rolling and no slip is present." [column 7 lines 64-67]; here it shows that a slip ratio can be calculated for any wheel to determine if a wheel is locked.)
adjust the braking force applied to the at least one specific wheel by using the braking device such that the locking up of the at least one specific wheel is released, ("Similarly, FIG. 9B compares the slip ratio for the analog (solid line) and digital (dotted line) ABS. As one would expect from a digital system, the on-off-on action of the antilock solenoids in the digital ABS approximate the desired slip ratio by alternately applying and releasing the brakes. Thus, the actual slip ratio varies up and down, above and below the commanded slip ratio (in this case 0.2)." [Column 15 lines 45-51]; here it shows that the braking commands can be adjusted to release the brakes from being locked.)
wherein: the controller is configured to when a start condition including a condition that a slip relevant value indicating a degree of slip of the at least one specific wheel is greater that a predetermined start threshold is satisfied, start the anti-skid control on the at least one specific wheel, ("Similarly, FIG. 9B compares the slip ratio for the analog (solid line) and digital (dotted line) ABS. As one would expect from a digital system, the on-off-on action of the antilock solenoids in the digital ABS approximate the desired slip ratio by alternately applying and releasing the brakes. Thus, the actual slip ratio varies up and down, above and below the commanded slip ratio (in this case 0.2). The analog response of the electronic braking system 100 on the other hand quickly settles to provide the commanded slip ratio for the majority of the braking event. Indeed, the response shown, while excellent, is typical of a very simple proportional-integral-derivative (PID) controller. This performance can be further refined with more sophisticated control logic." [Column 15 lines 45-58]; here it shows that the slip ratio varies and the braking is adjusted accordingly based on the slip ratios calculated value compared to a predetermined start threshold of a slip ratio of 0.2.)
and after starting the anti-skid control, when a stop condition including a condition that the slip relevant value of the at least one specific wheel is less than a predetermined stop threshold value is satisfied, stop the anti-skid control; ("Similarly, FIG. 9B compares the slip ratio for the analog (solid line) and digital (dotted line) ABS. As one would expect from a digital system, the on-off-on action of the antilock solenoids in the digital ABS approximate the desired slip ratio by alternately applying and releasing the brakes. Thus, the actual slip ratio varies up and down, above and below the commanded slip ratio (in this case 0.2). The analog response of the electronic braking system 100 on the other hand quickly settles to provide the commanded slip ratio for the majority of the braking event. Indeed, the response shown, while excellent, is typical of a very simple proportional-integral-derivative (PID) controller. This performance can be further refined with more sophisticated control logic." [Column 15 lines 45-58]; here again it shows that the brakes can either be applied or released based on the detected slip ratios relationship with the predetermined stop threshold.)
and the controller is configured to, when the anti-skid control is started in a situation in which the driving support control is being executed, execute a specific process for making the stop condition difficult to be satisfied as compared to when the anti-skid control is started in a situation in which the driving support control is not being executed. ("To this end, at 722, if the EMU 116 sends the signal to the CECU 114 to release the electronic brake caliper assembly 104, the CECU 114 can send a signal to the brake actuator 112 to release the pressure on the brake pad. In some examples, the brake actuator 112 can move to a “park” position, in which the brakes are partially, or fully, released. Depending on conditions, the park position may maintain a slight pressure on the pads to reduce braking distances. This can be useful in wet conditions, for example, as the pad can be used to wipe the water off the brake rotor 102 during normal driving conditions to provide better response when the brakes are applied. In other words, the brake rotor 102 will already be substantially dry when the brakes are applied reducing stopping distances. In the case of ferrous brake rotors 102, this procedure may also be useful to wipe the rust off of the brake rotor 102 that can form overnight, for example, or in wet conditions." [Column 13 lines 10-27]; here it shows that depending on conditions, the locking of the brakes can be released partially or fully.)

Regarding claim 2:
Boecker teaches all of the limitations of claim 1.
Boecker further teaches:
wherein the controller is configured to execute a process of controlling the braking device based on a target deceleration that is an acceleration obtained by reducing the target acceleration by a predetermined amount, as the specific process. ("Indeed, as mentioned above, the planner system 1044 can include full 6DOF vehicle models, with associated derivatives (e.g., velocity and acceleration) to provide expected pose and/or orientation of the vehicle 108 based on the current steering angle, speed, traction conditions, and other factors. The EMU 116, in turn, can compare the measured data from the localizer system 1016 to the expected vehicle dynamics from the planner system 1044 to determine whether the vehicle 108 is on the expected trajectory or not. If not, the system 1000 can implement separate ABS and ESC functions, as necessary to return to the expected directory. Thus, the EMU 116 can employ ABS (controlled by the CECUs 114), differential braking, differential power, and/or steering inputs to recover the vehicle 108." [Column 18 line 56- Column 19 line 2]; here it shows that data collected from a localizer system 1016 that represents actual vehicle dynamics such as acceleration is compared to target vehicle dynamics calculated by a planner system 1044 and power, braking, and steering, can be controlled to change the current acceleration to the expected acceleration.)

Regarding claim 3:
Boecker teaches all of the limitations of claim 2.
Boecker further teaches:
wherein: the controller is configured to, from when the specific process is started, estimate a limit deceleration that is a limit value of an available negative acceleration on a road surface on which the vehicle is running; and when the target deceleration exceeds the limit deceleration, stop the specific process. ("In other examples, each CECU 114 can control wheel slip independently without the vehicle speed or slip ratio from the EMU 116. In other words, the CECU 114 can independently apply a braking force to the brake rotor 102 and compare the resultant wheel speed or deceleration rate—with data from the wheel speed sensor(s) 312—to an expected wheel speed or deceleration rate for the applied braking force. The braking force can then be adjusted with a correction factor based on current conditions—e.g., higher for hot, dry conditions, and lower for wet conditions." [Column 8 line 64- Column 9 line 6]; here it shows that a deceleration limit is determined and appropriately adjusted based on road conditions.)

Regarding claim 4:
Boecker teaches all of the limitations of claim 2.
Boecker further teaches:
wherein : the controller is configured to, from when the specific process is started, estimate a limit deceleration that is a limit value of an available negative acceleration on a road surface on which the vehicle is running; and when the target deceleration exceeds a value greater by a predetermined value than the limit deceleration, stops the specific process. ("In other examples, each CECU 114 can control wheel slip independently without the vehicle speed or slip ratio from the EMU 116. In other words, the CECU 114 can independently apply a braking force to the brake rotor 102 and compare the resultant wheel speed or deceleration rate—with data from the wheel speed sensor(s) 312—to an expected wheel speed or deceleration rate for the applied braking force. The braking force can then be adjusted with a correction factor based on current conditions—e.g., higher for hot, dry conditions, and lower for wet conditions." [Column 8 line 64- Column 9 line 6]; here it shows that a deceleration limit is determined and appropriately adjusted based on road conditions.)

Regarding claim 5:
Boecker teaches all of the limitations of claim 1.
Boecker further teaches:
wherein the controller is configured to execute a process of setting the stop threshold such that the stop threshold that is used when the driving support is being executed is less than the stop threshold that is used when the driving support control is not being executed, as the specific process. ("the primary EMU 116 and secondary EMU 118 may be redundant and provide redundant signals when operating properly. In other words, both EMUs 116, 118 can have the same functions and capabilities and be capable of independent control of the vehicle 108. Indeed, in some examples, identical input from both EMUs 116, 118 may be used for a particular action to provide a functionality check. In other words, if the CECU 114 receives contradictory commands from the EMUs 116, 118, the CECU 114 may ignore the commands and enter a failsafe mode. In the failsafe mode, the CECU 114 may automatically bring the vehicle 108 to a stop at some preset failsafe slip rate (e.g., 0.15 or 0.2), for example, the current target slip rate, or at the maximum slip rate." [Column 6 lines 1-14]; here it shows that a stop threshold is determined based on the difference in commands of two separate EMUs.)

Regarding claim 6:
Boecker teaches all of the limitations of claim 1.
Boecker further teaches:
wherein: the controller is configured to, after when the anti-skid control is started, estimate a limit deceleration that is a limit value of an available negative acceleration on a road surface on which the vehicle is running; and the controller is configured to, when the target acceleration is less than the limit deceleration and a magnitude of a difference between the target acceleration and the limit deceleration is less than a predetermined first threshold, start the specific process. ("Indeed, as mentioned above, the planner system 1044 can include full 6DOF vehicle models, with associated derivatives (e.g., velocity and acceleration) to provide expected pose and/or orientation of the vehicle 108 based on the current steering angle, speed, traction conditions, and other factors. The EMU 116, in turn, can compare the measured data from the localizer system 1016 to the expected vehicle dynamics from the planner system 1044 to determine whether the vehicle 108 is on the expected trajectory or not. If not, the system 1000 can implement separate ABS and ESC functions, as necessary to return to the expected directory. Thus, the EMU 116 can employ ABS (controlled by the CECUs 114), differential braking, differential power, and/or steering inputs to recover the vehicle 108." [Column 18 line 56- Column 19 line 2]; here it shows that data collected from a localizer system 1016 that represents actual vehicle dynamics such as acceleration is compared to target vehicle dynamics calculated by a planner system 1044 and power, braking, and steering, can be controlled to change the current acceleration to the expected acceleration.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664